DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 10, “the plurality of grooves are provided on the base of the body” is unclear because Applicant’s base (22) is illustrated and described as the apical smooth and flat surface without grooves (see annotated Figs below and response to arguments). It is unclear which structure(s) are intended to be claimed by the recited “plurality of grooves” because the grooves illustrated in the figures extend along the side and end walls, but do not extend into the base (“base” being defined by Claim 5). Therefore, the location and structures included in the claimed grooves is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-21, and 34-35 are rejected under 35 U.S.C. 102(a)(1) as anticipated by BATTULA et al. (US 2013/0288200 A1).
Regarding Claim 1, Battula discloses A dental implant adapted for implanting within a jaw bone, the implant comprising a horizontally-oriented body having a length extending in the mesial-distal direction of the jaw bone (Figs. 2, 4, 10, 64, and 42-45; [0046] line 7-8. [0049], and [0052]), the body having a threaded cavity ([0042] last 4 lines, [0048]) dimensioned for receiving a prosthetic abutment, and wherein the threaded cavity comprises;
an opening ([0048] discloses center bore (66)) that is located wholly within a buccolingual width of the body ([0048] lines 4-6); and 
side walls that are fully enclosed within the width of the body ([0048] lines 4-6; as illustrated in Fig. 10), 
wherein the body is configured to substantially reside within an imaginary boundary of a generally rectangular prism shape ([0067], [0052], and Figs 42-47 and 64 illustrate the rectangular prism configuration of the implant as cited above) having a minimum buccolingual width of about 4 mm, and a minimum apical-occlusal height of at least about 5 mm, and a minimum mesial-distal length of about 6 mm ([0049]-[0052]).
The recitations “for implanting within a jaw bone”, “extending in the mesial-distal direction of the jaw bone”, “for receiving a prosthetic abutment”, and “configured to 
Regarding Claim 4 the body has substantially the same buccolingual width along its mesial-distal length (see rectangular prism configuration as cited in claim 1).
Regarding claim 5, the body has two end faces, two side faces, and a base, that form external wall surfaces of the body (e.g. Fig. 10; also see rectangular prism configuration as cited in claim 1).
Regarding claims 6-12, one or more external wall surfaces of the body are provided with a plurality of surface geometry ([0021], [0024]-[0025], and [0047]) capable of enhancing the surface area of the body; wherein the plurality of surface geometry includes any one or more of the following non limiting examples: grooved, ridged, gouged, wavy or cratered ([0047]); the surface of the body comprises a plurality of grooves aligned with a horizontal axis of the body ([0067]); the plurality of surface geometry/grooves are provided on the two end faces and the two side faces ([0066]-[0067]) and on the base of the body ([0065]-[0067]: the modified surface geometry is provided on all implant surfaces to facilitate osseointegration); and shape of the grooves includes any one or more of the following non limiting examples: v-shaped, rounded, circular, semi-circular, triangular, trapezoidal, or irregular in shape ([0052], [0056], [0045]) disclose surface geometries which can be applied to the implant surfaces); and the grooves are of equal width (Figs 2 and 4). The recitations “for enhancing the surface area of the body” does not impose any structural limitations on the claims distinguishable over the prior art, which is capable of being used as claimed if one desires to do so.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim.
Regarding Claim 13, the grooves are smaller in width in a crestal portion of the body ([0045]-[0046]).
Regarding Claims 14-16, base of the body is provided with rounded corners at the junction with the respective side and end faces (Figs. 12, 14, 16, and 22); the base of the body is flat and the body has straight side walls (see rectangular prism as cited in claim 1); the body is formed with curved ends (Figs. 12, 14, 16, and 22)
Regarding Claim 17, body is formed with straight ends (Fig. 10 and as cited in claim 1).
Regarding Claim 18, the body is substantially trapezoidal in shape with a wider crestal portion and a smaller apical portion (Fig. 6, [0053] last line).
Regarding Claim 19, the body is formed of titanium ([0077]).
Regarding Claims 20-21, the threaded cavity has a lower end and an upper end (Figs. 2 and 4), wherein a cylindrical internal thread is provided at the lower end of the cavity and a truncated conical portion is provided at the upper end of the cavity (as illustrated in Figs 2 and 4, [0042]-[0045]); and wherein one or more surface recesses are provided in an upper surface of the dental implant capable of receiving anti-rotational projections (Figs 2 and 4 illustrate the recessed surface with a hexagonal socket), and the surface recesses are confluent with, and completely embedded within the upper end of the cavity (Figs 2 and 4). The recitation “for receiving anti-rotational projections” does not impose any structural limitations on the claims distinguishable over the prior art, which is capable of being used as claimed if one desires to do so.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim.
Regarding Claims 34-35, the surface recesses are mesial-distally oriented ([0067] line 11); and wherein the shape of the surface recesses includes triangular or semi-circular prisms ([0052]). 
Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.
Applicant’s amendments have overcome some of the rejections under 35 USC 112(a) and 112(b).  The rejection under 35 USC 112(b) regarding claim 10 language “the plurality of grooves are provided on the base of the body” persists.  Applicant’s base (22) is depicted as an apical smooth surface without grooves. Applicant’s arguments rely in Fig. 5C for showing the grooves on the base, however, it is the Examiner’s position that the base (22a) of Fig. 5C is a smooth rounded surface with no discernable grooves (see annotated Figs. 5A and 5C below).

    PNG
    media_image1.png
    393
    889
    media_image1.png
    Greyscale

Therefore, it is unclear which structure(s) are intended to be claimed by the recited “plurality of grooves” because the grooves illustrated in the figures extend along the side and end walls, but do not extend into the base (“base” being defined by Claim 5 and Fig. 5C as per applicant’s remarks).
	Regarding applicant’s argument, “Battula requires an additional vertically-oriented cylindrical dental implant 21 for receiving a prosthetic abutment and, therefore, Battula teaches away from the claimed invention.”  The structures applicant refers to are not cited or relied upon in the rejection.  Furthermore, the transitional statement “comprises” is open-ended and does not exclude additional elements form the prior art, which are included in applicant’s claims.
Regarding applicant’s argument directed toward Battula’s structure lacking threading necessary to support a prosthesis, Battula discloses the cited structure (Fig. 1, (39) and [0048], [0042]).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “mechanical load differentials and failures due to torsional and compressive stresses and result in strains that could distort the localized bone) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the claimed dimensions, Battula discloses the claimed dimensions with sufficient specificity to read on the claim.  Furthermore, the claimed dimensions are consistent with expected dimensions of a human jaw into which the device is intended to be implanted.  Therefore, the dimensions corresponding to the size of an implant site within a human jawbone are well-known to one of ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SPARKS whose telephone number is (571)272-2501.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN R SPARKS/           Examiner, Art Unit 3772       
/YOGESH P PATEL/           Primary Examiner, Art Unit 3772